NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       JUN 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HECTOR NEPTALY MILLA-PEREZ,                       No. 14-71020

              Petitioner,                          Agency No. A098-044-613

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Hector Neptaly Milla-Perez, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the BIA’s denial of a motion to reopen. Bhasin v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 423 F.3d 977, 983 (9th Cir. 2005). We grant the petition for review and

we remand.

      The BIA abused its discretion in denying Milla-Perez’s motion to reopen

because it discredited the testimony in his supporting declaration. See id. at 986-

87 (“We have long held that credibility determinations on motions to reopen are

inappropriate. Indeed, facts presented in affidavits supporting a motion to reopen

must be accepted as true unless inherently unbelievable.”) (citation omitted).

Thus, the BIA abused its discretion in denying Milla-Perez’s motion to reopen.

See id. at 989. We grant the petition for review and remand for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-

18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                  14-71020